DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 02/24/2020.  Claims 1–4 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Drawings
The drawings are objected to because Figure 6 does not have proper notation number for flowchart that should be placed outside respective box and should not be included along with the text within the textbox. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…receiving multiple,candidate,multi-robot paths achieving the respective target goals…” which is ambiguous. It is not clear what is received. There are three terms separated by comma, i.e. “multiple”, “candidate”, “paths”, it is not clear what exactly is “received”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “…receiving multi-robot paths achieving…” by the examiner for the purpose of examination.
the candidate, multi-robot paths” which is indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation “the respective target goals” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites equations (1), (2) and (3) which are ambiguous. The claim does not make clear what the variables V, E, d(i), d(j), (=), e and  mean. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein the Von Neumann metric is calculated based on mathematical equations.” for the purpose of examination. 
Claim 2 recites the limitation “the following equations” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the equation for calculating the ST metric which is ambiguous. The claim does not make clear what the variables t(G), V, e and vij mean in the equation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein the ST metric is calculated based on a mathematical equation.” for the purpose of examination. 
Claim 3 recites the limitation “the topological graph” in line 3 and “the degrees of freedom” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “…meets design specifications for accuracy and relative error with respect to an optimal solution” which is ambiguous. It is not clear if there is already “an optimal solution”, what the purpose of the invention is, i.e. the “selected path” should be the existing “optimal solution”. If there is not such existing “optimal solution”, how to get the with respect to an optimal solution”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b).
Claims 2-4 are rejected by virtue of the dependency on claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The claim recites additional elements of receiving multiple, candidate, multi-robot paths and instructing the multiple robots. The receiving step is recited at a high level of generality (i.e. as a general means of gathering data for use in the generating, calculating and selecting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The instructing step is also recited at a high level of generality (i.e. as a general means of data transmission), and amounts to mere post solution data transmission, which is a form of insignificant extra-solution activity.     
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and instructing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that receiving and instructing steps are general data transmission steps, and the specification does not provide any indication that the steps are anything other than a conventional data transmission.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving and instructing steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
As per Claims 2-4.
	Claims 2-4 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  

Claim 3 adds the mathematical equations of calculating the spanning tree metric. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 4 adds the abstract idea of calculating error bounds.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (CN107065859, hereinafter Ou) in view of Gao (CN109255475, hereinafter Gao).
As to claim 1, Ou teaches a method of belief space planning for multiple robots, given an initial belief state and a set of target goals for each robot, for reducing belief space uncertainty (see at least Ou, para 0043 for reducing uncertainty), the method comprising: 
receiving multiple, candidate, multi-robot paths achieving the respective target goals, each path including one or more pose constraints (see at least Ou para 0008-0013 for position vectors and speed vectors of the multiple robots, also see para 0073-0076 for motion equation of each robot); 
generating a candidate factor graph for each candidate multi-robot path, and generating from each candidate factor graph a topology graph (see at least Ou Fig. 1 for a factor graph and para 0015 for a topology graph, also see para 0079); 
selecting a multi-robot path from among the candidate, multi-robot paths (see at least Ou, para 0064-0066 for selecting a path for multiple robots); and 
see at least para 0142, the invention is used to assist robot predicting future path, i.e. instructing the robots to proceed according to selected future path).
Ou does not teach calculating a signature metric from each topology graph, wherein the signature metric is one of a Von Neumann (VN) metric and a spanning tree (ST) metric and selecting a path having the greatest signature metric.
However, in the same field of endeavor, Gao teaches a topology model to determine a vehicle path based on the maximum spanning tree (see at least Gao, Abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ou to include calculating a signature metric from each topology graph, wherein the signature metric is one of a Von Neumann (VN) metric and a spanning tree (ST) metric and selecting a path having the greatest signature metric as disclosed by Gao improve vehicle load using current map (see at least Gao, Abstract).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Gao as applied in claim 1, and further in view of Ulyanov (US20060224547, hereinafter Ulyanov).
As to claim 2, Ou in view of Gao teaches the method of claim 1.
Ou does not teach wherein the Von Neumann metric is calculated according to one of the following equations:
(1)                         
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            V
                                            N
                                        
                                    
                                    
                                        
                                            G
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                ^
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            /
                            2
                            l
                            n
                            ⁡
                            (
                            
                                
                                    
                                        
                                            λ
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                            /
                            2
                            )
                        
                    ,
(2)                         
                            
                                
                                    
                                        
                                            S
                                        
                                        ^
                                    
                                
                                
                                    V
                                    N
                                
                            
                            
                                
                                    G
                                
                            
                            =
                            n
                            /
                            2
                            l
                            n
                            2
                            -
                            1
                            /
                            2
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        )
                                        ∈
                                        E
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        /
                                        
                                            [
                                            d
                                            
                                                
                                                    i
                                                
                                            
                                            d
                                            
                                                
                                                    j
                                                
                                            
                                            ]
                                            (
                                            =
                                            )
                                        
                                    
                                
                            
                            )
                        
                    , and
(3)                         
                            
                                
                                    
                                        
                                            S
                                        
                                        ^
                                    
                                
                                
                                    V
                                    N
                                
                                
                                    c
                                    o
                                    r
                                    r
                                    e
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                            
                                
                                    G
                                
                            
                            =
                            
                                
                                    
                                        
                                            S
                                        
                                        ^
                                    
                                
                                
                                    V
                                    N
                                
                            
                            
                                
                                    G
                                
                            
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                            [
                            l
                            n
                            
                                
                                    
                                        
                                            Ω
                                        
                                        
                                            v
                                            i
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    2
                                                    π
                                                    e
                                                
                                            
                                        
                                        
                                            κ
                                        
                                    
                                
                            
                            ]
                        
                    ,
                        
                            
                                
                                    
                                        
                                            λ
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                      are eigenvalues of a normalized Laplacian of G, and                         
                            
                                
                                    Ω
                                
                                
                                    v
                                    i
                                    j
                                
                            
                        
                     is an information matrix of measurement noise.
However, in the same field of endeavor, Ulyanov teaches entropy defined as a mathematical equation and the Von Neumann entropy equals the defined entropy (see at least Ulyanov, para 0130-0133).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ou and modified by Gao  to include a mathematical equation for calculating Von Neumann metric as disclosed by Ulyanov to provide an efficient computation system for classical computers with Von Neumann architecture (see at least Ulyanov, Abstract).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Gao as applied in claim 1, and further in view of Khosoussi (“Reliable Graphs for SLAM”, hereinafter Khosoussi).
As to claim 3, Ou in view of Gao teaches the method of claim 1.
Ou modified by Gao does not teach wherein the ST metric is calculated as:
                
                    
                        
                            S
                        
                        
                            V
                            N
                        
                    
                    
                        
                            G
                        
                    
                    =
                    κ
                    /
                    2
                    l
                    n
                    t
                    
                        
                            G
                        
                    
                    +
                    (
                    n
                    -
                    1
                    )
                    /
                    2
                    [
                    l
                    n
                    
                        
                            
                                
                                    Ω
                                
                                
                                    v
                                    i
                                    j
                                
                            
                        
                    
                    -
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            2
                                            π
                                            e
                                        
                                    
                                
                                
                                    κ
                                
                            
                        
                    
                    ]
                
            ,
where G (V, E) is the topological graph of the selected multi-robot path, n= |V| and  is the degrees of freedom of a robot pose.
However, in the same field of endeavor, Khosoussi teaches designing SLAM by synthesizing graph topologies with the maximum weighted number of spanning trees and seeking optimal graphs with mathematical equations (see at least Khosoussi, page 269-270, section 4.1).
see at least Khosoussi, Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Gao as applied in claim 1, and further in view of Cheng (CN103645725, hereinafter Cheng).
As to claim 4, Ou in view of Gao teaches the method of claim 1.
Ou modified by Gao does not teach calculating error bounds and determining that an uncertainty measure of the selected multi-robot path meets design specifications for accuracy and relative error with respect to an optimal solution.
However, in the same field of endeavor, Cheng teaches a trajectory planning method for a robot calculating error fall in the set theoretical length tolerance range (see at least Cheng, claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ou and modified by Gao  to include calculating error bounds and determining that an uncertainty measure of the selected multi-robot path meets design specifications for accuracy and relative error with respect to an optimal solution as disclosed by Cheng to provide a method to plan the trajectories of robots (see at least Cheng, para 0004).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668